1 Reported in 248 N.W. 817.
The appeal is by the county board of McLeod county from an order denying a motion for a new trial. The case is that of a freeholder petitioning the county board to have his land set off from one school district and attached to another. The county board, *Page 227 
after hearing, denied the petition. The petitioner then appealed to the district court, and that court, after trial, reversed the order of the county board. The board then moved for a new trial and now appeals to this court.
The county board, prosecuting this appeal, as far as the record shows, has no interest in the litigation and is not an aggrieved party. The board is the tribunal designated by statute to hear the petition and pass upon it in the first instance. The litigants are the petitioner and the school districts affected. A court or tribunal before whom a controversy is litigated has as such no appealable interest in the matter. And, while the county board represents the county in many matters in which the county is interested, it does not appear that the county has any financial or other interest in this litigation, nor is the appeal taken by or in behalf of the county. Public boards and officers cannot appeal or sue out writs of error if they have no interest or are not aggrieved either in their official or individual capacity. 3 C. J. p. 658, § 528; Winne v. People, 177 Ill. 268, 52 N.E. 377; Fitch v. Hay, 112 App. Div. 736, 98 N.Y. S. 1090.
Appeal dismissed. *Page 228